  Case 19-17065-elf          Doc 28-1 Filed 02/21/20 Entered 02/21/20 12:56:49                Desc
                                Certificate of Service Page 1 of 1


                              U.S. BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                 :
                                                       :
         John J Liberty                                :
         Michelle A Liberty                            :
                                                       :       Case No.: 19-17065ELF
                                                       :
Debtor(s)                                              :       Chapter 13



                                  CERTIFICATE OF SERVICE
        I, Brad J. Sadek, Esq., hereby certify that on February 21, 2020, a true and correct copy of
the Amended Plan was served by electronic delivery or Regular US Mail to the Debtor, all interested
and affected parties, the Trustee and all affected creditors per the address provided on their Proof of
Claims.


                                                               Very Truly Yours,

Date:    February 21, 2020                                     /s/ Brad J. Sadek, Esquire
                                                               Brad J. Sadek, Esquire
